SMITH, Justice:
The single issue presented for determination by this Court on the present appeal is whether it is or is not an appeal from a final judgment of the Circuit Court of Rankin County. An examination of the record reveals that, as to the dispositive question, it is in the same attitude as the appeal recently dismissed as premature in the case of State Tax Commission v. Clinton, 267 So.2d 312 (Miss.1972). The order sought to be appealed from in the present case is not a final judgment of the circuit court from which an appeal to this Court will lie.
The appeal is, therefore, premature. The motion of the appellee to dismiss it is sustained and the case is remanded for trial on all issues.
Appeal dismissed and the case remanded.
RODGERS, P. J., and PATTERSON SUGG and BROOM, JJ., concur.